 Case 3:19-cv-00575-C Document 212 Filed 10/05/20                     Page 1 of 2 PageID 3569



                         IN THE LINITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


SECURITIES AND EXCHANGE                             )
COMMISS]ON,                                         )
                                                    )
                       Plaintitl-.                  )
                                                    )
                                                    )
                                                    )
WILLIAM NEIL "DOC" GALLAGHER,                       )
GALLAGHER FINANCIAL GROUP, INC                      )
and W. NEIL GALLAGHER, Ph.D.                        )
AGENCY, INC,,                                       )
                                                    )
                       Defendants.                  )     Civil Action No.   3: I   9-CV-0575-C


                                               ORDER'

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the    Cout that the Receiver's sale of the Weatherford

Property is in the best interest ofthe Receivership Estate and that the Receiver has fully complied

with the mandates imposed pursuant to 28 U.S.C.         $ 2001.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court.

       IT IS FURTHER ORDERED that the Receiver's proposed sale of the real property

located at 6750 FM 1 189, Weatherford, Texas 76087, for the sum of$300,000.00 and no

overbids having been received, upon receipt ofactual cash proceeds received after payment         ofall

        I
         The Court need not wait for the filing ofobjections to Ih€ Magistrate Judge's Findings'
Conclusions, and Recommendation as any objections to the sale ofthe Dublin property should have been
submitted in the form ofa l0 percent overbid.
  Case 3:19-cv-00575-C Document 212 Filed 10/05/20                        Page 2 of 2 PageID 3570



contractual obligations under the contract for thc sale ofthe Receivership Property, and good

cause having been found, is hereby    CONFIRMED.

        IT IS FURTHER ORDER-ED that the Receiver is authorized to execute            a special


warranty deed and such other documents as may be necessary to sell and convey the Weatherford

Property for the sale price o f   $3oro0.oo

        SO ORDERED lhis           I   duy   ofOclober,2020




                                                                     I
                                                 S            II,        GS
                                                         t(   )l{   D STATES DI       CT JUDGE




                                                     1
